DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.

Response to Amendment
	The amendment filed 04/22/2021 has been entered. Claims 1-2 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie (CN 104896035 A) in view of Porsche Gearbox Specialists.
Regarding claim 1, Nie discloses a dual-clutch transmission (see Fig. 1), comprising: a clutch device (C0) having first (C1) and second (C2) clutches capable of connecting or disconnecting power from a driving source (see Description of attached English translation, wherein “the driving part of the clutch C0 and the power system of the vehicle (engine or motor) is fixedly connected); a first input shaft (Z2) connected to the first clutch (see Fig. 1); a second input shaft (Z1) connected to the second clutch (see Fig. 1); a subsidiary shaft (Z3) arranged parallel to the first and second input shafts (see Fig. 1); an output shaft (Z5) arranged parallel to the subsidiary shaft (see Fig. 1); a first primary gear train (G3, G4) that transmits power from the first input shaft to the subsidiary shaft (see Fig. 2); a secondary primary gear train (G1, G2) that transmits power from the second input shaft to the subsidiary shaft (see Fig. 3); and a plurality of output gear trains (G5, G6; G7, G8; G9, G10, G11) rotatably provided on the subsidiary shaft and the output shaft (see Fig. 1), wherein the output gear trains are configured to be synchronously joined to the output shaft (via S1-S7); wherein a first gear-shift stage (see Fig. 2) is set when the first clutch is in a connecting state and the second clutch is in a disconnecting state by the clutch device in a state where one of the output gear trains (G7, G8) is synchronously joined to the output shaft (via S7), wherein an upshifting to a second gear-shift stage (see Fig. 3), which is one stage higher than the first gear-shift stage, is performed when the first clutch is changed to a disconnecting state and the second clutch is changed to a connecting state by the clutch device in the state where the one of the output gear trains (G7, G8) is synchronously joined to the output shaft (via S7), wherein an upshifting to a third gear-shift stage (see Fig. 4), which is one stage higher than the second gear-shift stage, is performed when the first clutch is changed to the connecting state and the second clutch is changed to the disconnecting state by the clutch device in a state where another output gear train (G5, G6) different from the one of the output gear trains is synchronously joined to the output shaft (via S6), 2DOCS 120180-0087US01/4470356 1Application No. 15/775,365Docket No. 120180-0087US01wherein an upshifting to a fourth gear-shift stage (see Fig. 5), which is one stage higher than the third gear-shift stage, is performed when the first clutch is changed to the disconnecting state and the second clutch is changed to the connecting state by the clutch device in the state where the other output gear train (G5, G6) different from the one of the output gear trains is synchronously joined to the output shaft (via S6). Nie fails to disclose a step ratio upon a gear shift from the second gear-shift stage to the third gear- shift stage is set to be smaller than a step ratio upon a gear shift from the first gear-shift stage to the second gear-shift stage, the step ratio being defined as a ratio of increase in a gear ratio when a gear-shift stage upshifts by one stage, and wherein the step ratio upon the gear shift from the second gear-shift stage to the third gear- shift stage is set to be smaller than a step ratio upon a gear shift from the third gear-shift stage to the fourth gear-shift stage. However, Porsche Gearbox Specialists teaches a step ratio upon a gear shift from the second gear-shift stage to the third gear- shift stage (see 901/79 transmission, wherein the second gear ratio is 1.600 and the third gear ratio is 1.318, therefore the 2-3 step ratio is 1.600/1.318=1.214) is set to be smaller than a step ratio upon a gear shift from the first gear-shift stage to the second gear-shift stage (see 901/70, wherein the first gear ratio is 2.643 and the second gear ratio is 1.600, therefor the 1-2 step ratio is 2.643/1.600=1.652), the step ratio being defined as a ratio of increase in a gear ratio when a gear-shift stage upshifts by one stage, and wherein the step ratio upon the gear shift from the second gear-shift stage to the third gear-shift stage (1.214) is set to be smaller than a step ratio upon a gear shift from the third gear-shift stage to the fourth gear-shift stage (see 901/79 wherein the third gear ratio is 1.318 and the fourth gear ratio is 1.08, therefore the 3-4 step ratio is 1.318/1.080=1.220). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Nie with a 2nd to 3rd gear shift ratio to be smaller than a 1st to 2nd gear shift ratio and the 2nd to 3rd gear shift ratio to be smaller than a 3rd to 4th gear shift ratio, as taught by Porsche Gearbox Specialists, to provide a nurburgring gearset, which is a type of close-ratio gearset, to keep the engine speed of an automobile near where maximum power is developed therefore producing maximum acceleration; additionally, a nurburgring gearset is useful in sporting applications which allows for higher top speeds. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie (CN 104896035 A) in view of Porsche Gearbox Specialists and Earhart (US 20080182700 A1).
Regarding claim 2, Nie fails to disclose an interstage ratio obtained by dividing a gear ratio of the first primary gear train by a gear ratio of the second primary gear train is set to be larger than an interstage ratio which causes step ratios upon gear shifts to become the same. However, Earhart teaches an interstage ratio (see Fig. 1B, 1.30) obtained by dividing a gear ratio of the first primary gear train (1) by a gear ratio of the second primary gear train (2) is set to be larger than an interstage ratio (1.29) which causes step ratios upon gear shifts to become the same (see Fig. 1B). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Nie with a interstage ratio between the first and second gear trains to be smaller than the interstage ratio which causes 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658